UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number of issuing entity: 333-130545-42 First Franklin Mortgage Loan Trust, Series 2007-FF1 (Exact name of issuing entity as specified in its charter) Commission file number of depositor: 333-130545 Merrill Lynch Mortgage Investors, Inc. (Exact name of registrant/depositor as specified in its charter) Merrill Lynch Mortgage Lending, Inc. (Exact name of sponsor as specified in its charter) New York 20-8452409 20-8452422 20-8452434 20-8452538 20-8452514 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o
